Per Curiam.

There is no statutory or decisional authority for the purported substitution of the corporation for the individual *852defendant after the court had clearly pronounced a finding of guilt against the individual defendant. The purported substitution was tantamount to an order in arrest of judgment and the appeal by the People is therefore authorized (Code Grim. Pro., § 518, subd. 2). The judgment of conviction rendered against Blor Realty Corp. is reversed on the law and on the facts and the matter is remanded to the court below for such action as it may deem appropriate.
Concur — Tilzeb, J. P., Hecht and Hofstadtee, JJ.
Judgment reversed, etc.